Citation Nr: 1428719	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-34 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, left lower extremity (previously shown as varicose veins, left leg), currently rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy, right lower extremity (previously shown as varicose veins, right leg), currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2003 to April 2007.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for varicose veins in the right and left leg, and assigned a 20 percent and 10 percent disability rating, respectively.  

Following the Veteran's December 2010 Notice of Disagreement, the RO issued a Statement of the Case (SOC) and a November 2012 rating decision providing for an increased 20 percent disability rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy (previously shown as varicose veins left leg).  The November 2012 SOC continued the 20 percent disability rating for peroneal neuropathy, exertional compartment syndrome status post fasciotomy (previously shown as varicose veins right leg).

The November 2010 and November 2012 rating decisions had the effect of establishing service connection for both varicose veins and peroneal neuropathy of the bilateral lower extremities.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).

In February 2014, the Veteran testified via videoconference before the undersigned.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2014 hearing, the Veteran reported an increase in his symptoms since his most recent VA examination.  This entitles him to a new VA examination.   Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also indicated at the hearing that he was treated at VA for his claimed disability.  VA treatment records have not been associated with the claims file and must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Correspondence from Dr. Cazale dated July 2010 and November 2012, indicate that there are outstanding records associated with treatment for the Veteran's exertional compartment syndrome.  VA has a duty to request all reported relevant private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  

Efforts to obtain this evidence must continue until it is obtained or it is reasonably certain that it does not exist or that further efforts would be futile.

2.  Ask the Veteran to authorize VA to obtain all records of his treatment by Dr. Cazale for his bilateral lower extremity disability.  If he does not provide authorization tell him that he may submit the records himself.

3.  If any requested records cannot be obtained, inform the Veteran and tell him what efforts were made to obtain the records and what further action will be taken with regard to his case. 

4.  After exhausting all efforts to obtain the records referred to above, schedule the Veteran for a VA examination to determine the current severity of his service connected varicose veins and peroneal neuropathy.

The claims folder must be made available to the examiner. 

The examiner must determine whether the Veteran's reported symptoms are attributed to varicose veins or to peroneal neuropathy (exertional compartment syndrome status post fasciotomy).  

4.  If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



